Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 and 67-68 are pending. The amendment filed on 11/13/2020 has been acknowledged. Claim 68 is withdrawn. Claims 1-18, 67 are under consideration.
Priority
Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in United Kingdom GB1421S5G7 on December 9, 2014. This application is a continuation of and claims the benefit of international Application No, PCT/GB2015/053774, with an international filing date of December 9, 2015, which was published under PCT Article 21(21 in English, and which claims priority to United Kingdom application 1421850.7, tiled on December 9, 2014, it is noted, however, that applicant has not filed a certified copy of the UK application as required by 37 CFR 1.55.
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a. whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
(1) 	Claims 1-7, 10-18, 67 are rejected under 35 U.S.C, 103 as being unpatentable over Williams (WO2014/072697, IDS) in view of Aharoni (Chemistry & Biology, 12: 1281-1283, 2005, IDS); Druggan (US 201301S9764 Ai IDS), Flentie (Cancer Discov, 2(7): 624-37, 2012).
Regarding claims 1, 3, 6 steps (a)-(b), Williams teaches a process for producing a mutant bacterium which exhibits improved survival and/or growth under a selected growth condition, the process comprising the steps of: (a) generating a pool of mutant bacteria by transposes mutagenesis with an activating transposon (TnA), wherein the TnA comprises a promoter capable of increasing transcription of a gene at or near its insertion site; (b) growing bacteria from the mutant pool under the selected growth condition and under one or more reference conditions to produce two or more test cultures; and (c) comparing the distribution of TnA insertions between test cultures to identify a first class of genes which are disadvantageous for growth and/or survival under the selected growth condition and a second class of genes which are advantageous for growth and/or survival under the selected growth condition (p 27, claim 1}. Williams teaches that the promoter associated with the TnA is an outward-facing promoter (page 14, lines 22-24). Regarding claim 2, Williams teaches that the distribution of transposon insertions is determined by sequencing the bacterial DNA {page 15, lines 3-28). Regarding claim 4, Williams teaches to determine the TnA insertion distribution using DNA Sequencing selective amplification (p 15, fines 10-17). Regarding claim 5, Williams teaches Sequencing-by-synthesis (SBS)-based sequencing (p 15, lines 23-25). Regarding 7, Williams teaches the distribution of transposon insertions is preferably determined by sequencing bacterial DNA adjacent or near (5' and/or 3‘) the TnA insertion site (p 15, fines 3-4).
Williams does not teach step (c) co-encapsulating individual members of the pool of step (b) with one or more target cells in microdroplets, the microdroplets comprising a volume of aqueous growth media suspended in an immiscible carrier liquid, thereby generating a library of microdroplets s each comprising a single mutant producer cell and one or more target cells.
However, before the instant effective filing date of the instant invention, Aharoni teaches single bacterial cells, each expressing a different library variant, were compartmentalized in aqueous droplets of water-ln-oil (w/o) emulsions (abstract). High-throughput screening approach (>107 variants per hour) that enables the isolation of single cells by using FACS (p st column 2nd paragraph). A double water-in-oil-in-water (w/o/w) emulsion enabled the sorting of the compartments by FACS, and the isolation of living bacterial cells and their enzyme-coding genes (p 1287, 1st  column 2nd paragraph). Compartmentalization of single ceils in emulsion droplets also provides unusually high enzyme concentrations (>104 enzyme molecules in <10 fentmoliter [flj), thus enabling detection and selection at extremely low signal-to noise ratios (p 12S7, 1s! column 2nd paragraph). Regarding claim 10, Williams teaches preferably, in or teach (d) incubating the micro droplet library of step (c) under conditions suitable for coculture of the single mutant producer cell and target cell(s) to produce a library of microcultures, whereby mutant producer ceils producing a cytotoxic agent active against the target cells outgrow target cells in each microculture; and (e) screening the library of microcultures of step (d) for microcultures in which target cells have been outgrown or overgrown to extinction by mutant producer cells.
However, before the instant effective filing date of the instant invention, Druggan teaches a method of selectively inhibiting the growth of non-target bacteria cells in a mixed population of target and non-target bacteria cells, the method comprising the steps of: (a) contacting the mixed population with a growth medium containing a selective agent comprising a carrier moiety linked to a toxic moiety having a negative LogP; wherein the carrier moiety is linked to a toxic moiety; wherein the selective agent is able to enter non-target cells in which the linkage is cleaved, releasing the toxic moiety to exert a toxic effect on the non-target cells causing inhibition of the growth of the non-target cells, whereas the linkage is not cleaved in target cells or the toxic moiety, if released from the selective agent, does not exert a toxic effect on the target cell; and (b) culturing the bacteria ceils in conditions which allow for growth of target cells (p 10 claim 1). Druggan et al teach typically the non-target cells will be present in greater numbers than the target cells, hence selectively to inhibit the growth of the non-target cells so as to facilitate detection of the target cells, which would otherwise tend to be outgrown and so masked by the non-target cells [0008].

However, before the instant effective filing date of the instant invention, Flentie teaches analysis of a library containing 7,400 independent Salmonella transposon insertion mutants in coculture with melanoma or colon carcinoma cells identified five bacterial genes specifically activated by cancer cells: adiY, yohJ, STM1787, STM1791, and STM1793. Experiments linked acidic pH, a common characteristic of the tumor microenvironment, to a strong, specific, and reversible stimulus for activation of these Salmonella genes in vitro and in vivo (abstract). Indeed, a Salmonella reporter strain encoding a luciferase transgene regulated by the STM1787 promoter, which contains a tusp motif, showed tumor-induced bioluminescence in vivo. Furthermore, Salmonella expressing Shiga toxin from the STM1787promoter provided potent and selective antitumor activity in vitro and in vivo, showing the potential for a conditional bacterial-based tumor-specific therapeutic (abstract and as depicted in figure 1 below, Design and use of a high-throughput screen to identify tumor cell-induced gene activation events in Salmonella). 

    PNG
    media_image1.png
    457
    380
    media_image1.png
    Greyscale


Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine (a) generating a pool of mutant bacteria by transposon mutagenesis with an activating TnA, wherein the TnA comprises a promoter capable of increasing transcription of a gene at or near its insertion site; (b) growing bacteria from the mutant pool under the selected growth condition and under one or more reference conditions to produce two or more test cultures: and (c) comparing the distribution of TnA insertions between test cultures to identity a first class of genes which are disadvantageous for growth and/or survival under the selected growth condition and a second class of genes which are advantageous for growth and/or survival under the selected growth condition with an outward-facing promoter as disclosed by Williams by including the single bacterial cells, each expressing a different library variant, were compartmentalized in aqueous droplets of water-in-oil (w/o) as disclosed by Aharoni by including contacting the mixed population with a growth medium containing a selective agent comprising a carrier moiety linked to a toxic moiety it released from the selective agent, does not exert a toxic effect on the target cell; and (b) culturing the bacteria cells in conditions which allow for growth of target cells, selectively to inhibit the growth of the nontarget ceils so as to facilitate detection of the target cells, which would otherwise tend to be outgrown and so masked by the non-target cells as disclosed by Druggan and substitute the target bacteria as used by Williams and Aharoni and Druggan with tumor target cells as used in the method of Flentie for the predictable result of the potential for a conditional bacterial-based tumor-specific therapeutic design and use of a high-throughput screen to identify tumor cell-induced gene activation events in bacteria.

One would have been motivated to do so in order to receive the expected benefit of compartmentalization of single cells in emulsion droplets also provides unusually high enzyme concentrations, thus enabling detection and selection at extremely low signal-to noise ratios and selectively inhibiting the growth of non-target bacteria ceils in a mixed population of target and non-target bacteria cells.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining activating transposons for increasing the transcription of genes in a method for screening mutant bacteria to identify producers of a cytotoxic agent active against a target bacteria, wherein the mutant bacteria are encapsulated with the target cells in microdroplets, thus generating a library of microdroplets which is cultured to produce a library of microcultures, that is screened tor mutant producer-bacteria producing a cytotoxic agent active against the target bacteria that outgrow or overgrow the target cells by combining the teachings of Williams and Aharoni and Druggan and substituting the target bacteria with tumor cells as disclosed by Flentie.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
1.	Applicants argue one of ordinary skill in the art would combine the teachings of the cited references, the methods of the claims would not be the result. It is important to note that the claims pertain to methods where cytotoxic genes can be identified with transposon mutagenesis where each TnA comprises a promoter. Indeed, the instant methods employ heterologous promoter sequences engineered into transposons to result in the identification of cytotoxic agents. Flentie, however, describes a system for identifying promoter sequences when Salmonella is co-cultured with tumor cells. Thus, following the teachings of Flentie each TnA would not comprise a promoter as claimed. In addition, what would be identified according to Flentie are promoters and not cytotoxic agents. Instead, the promoters identified in Flentie would be used subsequently to engineer vectors to express known cytotoxic agents. This is completely different from the methods of the claims. Following the teachings of the cited references, including the teachings of Flentie, the claimed methods would not at all be the result. The teachings of the cited references fail to teach each and every element of the claims. Applicant’s arguments have been fully considered but are not persuasive.
In response to applicant's argument that the teachings of Flentie each TnA would not comprise a promoter as claimed. In addition, what would be identified according to Flentie are promoters and not cytotoxic agents. Instead, the promoters identified in Flentie would be used subsequently to engineer vectors to express known cytotoxic agents, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, Williams teaches that the promoter associated with the TnA is an outward-facing promoter for generating a pool of mutant bacteria by transposon directed insertion-site sequencing with an activating transposon which comprises outward oriented promoters. Moreover Williams teaches incubating the micro droplet library of step (c) under conditions suitable for coculture of the single mutant producer cell and target cell(s) to produce a library of microcultures, whereby mutant producer ceils producing a cytotoxic agent active against the target cells outgrow target cells in each microculture; and (e) screening the library of microcultures of step (d) for 
Aharoni and Druggan teach step (c) co-encapsulating individual members of the pool of step (b) with one or more target cells in microdroplets, the microdroplets comprising a volume of aqueous growth media suspended in an immiscible carrier liquid, thereby generating a library of microdroplets each comprising a single mutant producer cell and one or more target cells while Flentie has been cited for eukaryotic cell target cells and the identified promoters were highly activated in in tumor microenvironment ex vivo and use of these promoters provided a unique opportunity to design tumor targeting bacterial vectors subject to multiple levels of controlled specificity. The TnAP mutated bacteria produce cytotoxic agent and encapsulated with target cells to generate library of microdroplets and culture to produce library of microcultures are same as one taught in combination of prior art and therefore resulting in each TnA would  comprise a promoter as claimed would be same. To the extent combination of reference teach the same method steps, it meets the claimed limitation of TnA comprises an outward-facing promoter. Even though, instant claims are not directed to methods employ heterologous promoter sequences engineered into transposons to result in the identification of cytotoxic agents, however Williams teaches Table 1 provides details of the different promoters used (p 19, lines 1-3). 
2.	Applicants argue it is noted that the claims also require that the TnA comprises an outward-facing promoter (TnAP) capable of increasing transcription of a gene at or within 250 nucleotides of its insertion site in the DNA of said producer cells; however, the rejection does not address this required feature. It is noted that the claimed methods generally result in large bacterial libraries made where all genes are over-expressed, disrupted or down-regulated at levels dependent on the transposon insertion position. The rejection is silent with respect to this claim feature. Applicant’s arguments have been fully considered but are not persuasive.
increasing transcription of a gene at or near its insertion site; (b) growing bacteria from the mutant pool under the selected growth condition and under one or more reference conditions to produce two or more test cultures; and (c) comparing the distribution of TnA insertions between test cultures to identify a first class of genes which are disadvantageous for growth and/or survival under the selected growth condition and a second class of genes which are advantageous for growth and/or survival under the selected growth condition (p 27, claim 1}. Williams teaches that the promoter associated with the TnA is an outward-facing promoter (page 14, lines 22-24). Thus the rejection is maintained.

(2) Claims 1, 8-9, are rejected under 35 U.S.C. 103 as being unpatentable over Williams (WO2014/072697, IDS) in view of Aharoni (Chemistry & Biology, 12: 1281-1283, 2005. IDS); Druggan (US 20130189764 A! IDS), Flentie (Cancer Discov, 2(7): 624-37, 2012), and further in view of Ozsoiak (12 Nature Review's J Genetics, 87-98 (2011).
Williams and Aharoni and Druggan and Flentie do not teach, further comprising the step of sequencing the DMA of mutant producer cells in microdroplets in which target cells have been outgrown or overgrown to extinction by mutant producer cells.
However, before the instant effective filing date of the instant invention, Ozsoiak discloses that mRNA transcripts can be sequenced by a variety of methods, and that developments include improvements in transcription start mapping, strand-specific measurements, gene fusion detection, small RNA characterization, and detection to alternative splicing events (abstract). Ozsoiak further discloses that RNA can be quantified i.e,, the relative abundance of the transcripts can be determined). Ozsoiak discloses that the mRNA 
Accordingly, it would have been obvious to one with ordinary skill in the art to combine the activating transposons tor increasing the transcription to genes in a method for screening mutant bacteria to identify producers of a cytotoxic agent active against a target bacteria, wherein the mutant bacteria are encapsulated with the target cells in microdroplets, thus generating a library of microdroplets which is cultured to produce a library of micro cultures, that is screened for mutant producer bacteria producing a cytotoxic agent active against the target bacteria that outgrow' or overgrow1 the target cells as disclosed by Williams and Aharoni and Druggan and Flentie by further sequencing the mRNA transcripts to determine the overgrown mutants by the higher the insertion rate of overgrown bacterial genes, which can then be used as antibacterial targets, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to determine the optimal bacteria! inoculation level of William’s mutant pool in order to grow the mutant bacterial pools to a desired level for providing nucleic adds for sequencing, which in turn provides for the mRNA transcripts which can then be sequenced or used to create cDNA for sequencing, -which will provide the desired information about the effects of antibiotics on a bacterial population.
One of ordinary skill in the art would be motivated to use mRNA sequencing because of the range of information that can be obtained therefrom.
Response to arguments
Applicants’ arguments are the same as discussed above, thus Applicant’s arguments have been fully considered but are not persuasive. Ozsoiak has been cited for the limitation comprising the step of sequencing the DMA of mutant producer cells in microdroplets in which target cells have been outgrown or overgrown to extinction by mutant producer cells.


Maintained Double Patenting
The nonstatufory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent arid to prevent possible harassment by multiple assignees, A nonstatufory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claims(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g„, in re Berg, 140 F.3d 1428. 46 USPQ2d 1226 (Fed, Cir. 1998): in re Goodman, 11 F,3d 1046, 29 USPQ2d 2010 (Fed, Cir. 1993): in re Long],759 F„2d 887. 225 USPQ 645 (Fed. Cir. 1985); in re Van Ornum. 686 F.2d 937, 214 USPQ 761 {CGPA 1982); in re Vogel, 422 F.2d 438, 164 USPQ 619 (CGPA 1970): in re Thoringion, 41S F.2d 528,163 USPQ 644 {CGPA 1989).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatufory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 
2159. See MPEP §§ 7QS.02{I){I) - 7Q8.Q2(I)(3) for applications not subject to examination under the first inventor to the provisions of the AIA . A terminal disclaimer must be signed in compliance with 37CPR 1.321 (b).
The USPTQ internet website contains terminal disclaimer forms which may be used. Please visit www.nsDto.aov/Datent/pafenfs-forrns. The filing date of the application in which the form is filed determines what form (e.g. PTO/SB/25, PTG/SB/26. PTO/AiA/25, or PTG/A1A''26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-
refer to www.usDIO.QOv/pafenfs/Drocess/tHe/efs/auldance/eTD- info.

(1) 	Claim 1 remain rejected on the ground of nonstatufory double patenting as being unpatentable over claims 1 of U.S. Patent No. 9,745,572.
Although the claims at issue are not identical, they are not patentable distinct from each other because both the instant application and the ’572 patent claim methods of mutating pools of bacterial ceils with activating transposons which comprise outward-facing promoters. 
Instant claim 1 is directed to a. method for screening mutant prokaryotic cells to identify producers of a cytotoxic agent active against a target ceil, the method comprising the steps of: (a) providing ceils of a producer prokaryotic species: (b) generating a pool of mutant producer ceils by transposon mutagenesis of the cells of step (a) with an activating transpose?' (TnA), wherein the TnA Comprises an outward-facing promoter (TnaP) capable of increasing transcription of a gene at or near its insertion site in the DNA of said producer ceils: (c) coencapsulating individual members of the pool of step (b) with one or more target cells in microdroplets, the microdroplets comprising a volume of aqueous growth media suspended in an Immiscible carrier liquid, thereby generating a library of microdroplets each comprising a single mutant producer cell and one or more target cell(s); (d) incubating the micro droplet library of step (c) under conditions suitable tor coculture of the single mutant producer cell and target cells to produce a library of microcultures, whereby mutant producer cells producing a cytotoxic agent active against the target cell(s) outgrow target cells in each microculture; and (e) screening the library of microcultures of step (d) for microcultures in which target cells have been outgrown or overgrown to extinction by mutant producer cells.


(2) 	Claim 1 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of coppending Application No. 15/655,784 (reference application).
Instant claim 1 is directed to a method for screening mutant prokaryotic cells to identify producers of a cytotoxic agent active against a target cell, the method comprising the steps of: (a) providing ceils of a producer prokaryotic species: (b) generating a pool of mutant 

Claim 1 of coppending application is directed to A method for identifying an essential gene which serves as an antibiotic target in a bacterium, the method comprising the steps of: 
(a) generating a pool of mutant bacteria by transposon mutagenesis with two or more different activating transposons {Tn/ysh wherein each Tn/y comprises a promoter such that transposon insertion into bacterial DNA disrupts the function or increases the transcription of a gene at or near the insertion site in a position-dependent manner, and wherein the transposon mutagenesis yields an insertion rate to at least one transposon per 10 base pairs to bacterial DNA; (b) growing bacteria from the mutant pool in the presence of antibiotic at a concentration of about 0.5, about 1 and about 2 x MIC to produce at least three test cultures; and (c) comparing the distribution of Tn/y insertions between test cultures to identity: (i) Tn/y insertion sites which disrupt essential gene function; and (it) Tn/y insertion sites which are positioned such that essential gene transcription is enhanced such that the essential gene product is overexpressed to a level where it functions as a sink for said antibiotic and so alters the effect of 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the 784 application claim methods of mutating pools of bacterial ceils with activating transposons which comprise outward-facing promoters, it would have been obvious to one with ordinary skill in the art that the mutant pools of bacteria could be used to identify an essential gene that is an antibiotic target and for characterizing the effect of an antibiotic on the bacteria because the method steps of each method are the same.
Because the skill of the microbiologist is extremely high, one of ordinary skill in the art would be able to provide tor transposon mutagenesis in bacteria to be used for a wide variety of purposes, including identifying an essential gene that is an antibiotic target or characterizing the effects of antibiotics, which could be used to treat bacterial infections.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented,

(3) 	Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of coppending Application No, 15/617,797 (reference application) is withdrawn in view of the abandoned coppending Application No, 15/617,797. 
The Applicants' response filed on 04/03/2020 that “the double patenting rejection be held in abeyance until such time as the other remaining objections have been overcome” has been fully considered and is acknowledged and accordingly the rejection is maintained herein.
Response to arguments
The Applicants' Response filed on 11/13/2020 that “the double patenting rejection be held in abeyance until such time as the other remaining objections have been overcome” has been fully considered and is acknowledged and accordingly the rejection is maintained herein.

Conclusion

No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENE K SGAGIAS whose telephone number is (571)272-3305.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R. SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632